Citation Nr: 1807828	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  14-34 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and major depressive disorder.  


REPRESENTATION

Veteran represented by:	Jan D. Dils, Attorney 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel

INTRODUCTION

The Veteran served on active duty from September 2001 to July 2002.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.   

The Veteran testified before a Decision Review Officer in April 2014 and the undersigned Veterans Law Judge in November 2017.  Transcripts of these hearings are associated with the claims file.  

While the Veteran originally filed a service connection claim for PTSD, claims of service connection for psychiatric disability encompass claims for all acquired psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim as reflected on the cover page. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran has a current diagnosis of PTSD with major depressive disorder and alcohol use disorder that is related to military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD with major depressive disorder and alcohol use disorder have been met.  38 U.S.C. §§ 1110, 1154, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his psychiatric symptoms began during service after an in-service diagnosis of idiopathic thrombocytopenic propria and splenectomy which led to his discharge from military service.  See November 2017 Board hearing.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2014); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f).

During the Board hearing, the Veteran testified that he began to experience psychiatric symptoms after his in-service splenectomy which eventually led to his discharge from service.  

The Veteran was afforded a VA examination in August 2014.  The examiner diagnosed him with major depressive disorder but stated that the Veteran did not meet the diagnostic criteria for PTSD because the in-service splenectomy does not meet the criteria A requirements for a traumatic event.  The examiner further opined that major depressive disorder was less likely than not related to his service-connected idiopathic thrombocytopenic propria.  However, the Board finds that this medical opinion is not probative as it does not consider the Veteran's lay statements that his psychiatric symptoms began in service and have continued since separation from service.  
A December 2017 private psychiatric evaluation report includes a diagnosis of PTSD with major depressive disorder and alcohol use disorder.  The psychologist stated that the Veteran does have a diagnosis of PTSD that confirms with the diagnostic and statistical manual (DSM) 5.  He explained that the Veteran's documented in-service medical problems that led to his discharge from the military constitute a traumatic event during service as it significantly impacted the Veteran.  The examiner opined that the Veteran's PTSD is at least as likely as not related to service because his PTSD is caused by the documented in-service illness and his eventual discharge from service.  Moreover, the examiner explained that the major depressive disorder and the alcohol use disorder "mingled" with his PTSD.  The Board finds the December 2017 medical opinion to be more probative than the August 2014 VA examination report because the December 2017 opinion considers the Veteran's lay statements that his psychiatric symptoms began during service.  Moreover, the examiner reviewed the claims file, considered the Veteran's complete medical history, and evaluated the Veteran.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In light of the probative December 2017 medical opinion, the Board finds that service connection for PTSD with major depressive disorder and alcohol abuse disorder is warranted.  During the November 2017 Board hearing, the Veteran testified that a grant of service connection for a psychiatric disability would satisfy his appeal regardless of which psychiatric disability is granted. 


ORDER

Service connection for PTSD with major depressive disorder and alcohol use disorder is granted.  



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


